Citation Nr: 0737333	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  06-31 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for Meniere's 
disease and vestibular neuritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
March 1989.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Appeals Management Center (AMC) in 
Washington D.C., which granted service connection for 
Meniere's disease, and rated it with the veteran's vestibular 
neuritis as 30 percent disabling.  

Jurisdiction over the claims file was subsequently 
transferred to the Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In connection with his appeal the veteran testified at a 
videoconference hearing in October 2007, and accepted such 
hearing in lieu of an in-person hearing before a Member of 
the Board.  See 38 C.F.R. § 20.700(e) (2007).  A transcript 
of the hearing is associated with the claims file.

A motion to advance this case on the docket was granted by 
the Board in October 2007.  See 38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2007).


FINDING OF FACT

The veteran's Meniere's disease with vestibular neuritis 
manifested by hearing impairment with attacks of vertigo and 
cerebellar gait occurring more than once weekly.




CONCLUSION OF LAW

The criteria for a 100 percent disability rating for 
Meniere's disease with vestibular neuritis have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6205 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the effective-date element of his claim.  In 
addition, the evidence currently of record is sufficient to 
substantiate his entitlement to a 100 percent schedular 
rating for Meniere's disease with vestibular neuritis.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 
(2007).

General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2007).

Analysis

The veteran is currently assigned a disability rating of 30 
percent for his service-connected Meniere's disease with 
vestibular neuritis under 38 C.F.R. § 4.87, Diagnostic Code 
6204.  He is also receiving separate 10 percent ratings each 
for hearing impairment and tinnitus.  

Under Diagnostic Code 6204, a 30 percent rating is the 
maximum rating available.  The Board's focus in terms of a 
higher rating is therefore on Diagnostic Code 6205.  Under 
that code, a 30 percent rating represents hearing impairment 
with vertigo less than once a month, with or without 
tinnitus.  A 60 percent rating is available where there is 
hearing impairment with attacks of vertigo and cerebellar 
gait occurring from one to four times a month, with or 
without tinnitus.  A 100 percent rating is available where 
there is hearing impairment with attacks of vertigo and 
cerebellar gait occurring more than once weekly, with or 
without tinnitus.  

A note under Diagnostic Code 6205 instructs that Meniere's 
syndrome should be evaluated either under the criteria of 
Diagnostic Code 6205 or by separately evaluating vertigo (as 
a peripheral vestibular disorder), hearing impairment, and 
tinnitus, whichever method results in a higher overall 
evaluation.  However, evaluations for hearing impairment, 
tinnitus, or vertigo are not to be combined with an 
evaluation under Diagnostic Code 6205.  

As the veteran currently has hearing loss and tinnitus, the 
veteran's entitlement to a rating higher than 30 percent thus 
turns on the frequency of the veteran's attacks of vertigo 
and cerebellar gait.  At his hearing, the veteran stated that 
his symptoms include vertigo, which occurs every day and 
lasts between 20 minutes and one hour.  The veteran stated 
that his symptoms leave him unable to work.  

The medical evidence of record confirms the presence of both 
vertigo and cerebellar gait.  A February 2003 VA neurological 
assessment shows an assessment of intermittent vertigo with 
notation of a slightly wide-based gait described as a 
cerebellar sign.  A February 2003 VA ear nose and throat 
consultation shows a description of persistent 
disequilibrium.  On VA examination in April 2005, the 
veteran's gait was described as somewhat unsteady.  The 
examiner stated that the disabling factor of the vertigo 
persists.  On VA examination in April 2003, the veteran's 
symptoms were said to have a significant impact on his 
employability unless special adaptations can be made.  

The veteran's description of his symptoms clearly supports a 
100 percent rating for Meniere's disease.  The veteran is 
competent to describe the frequency of his symptoms, and the 
Board finds his account to be credible in light of the 
objective evidence noted above.  While none of the objective 
accounts specifically describe attacks of vertigo occurring 
more than once a week, the objective descriptions of the 
veteran's vertigo as persistent are certainly consistent with 
his account that they occur with such frequency.  Therefore, 
in light of the symptomatology reported, the Board finds that 
a 100 percent rating for Meniere's disease with vestibular 
neuritis is in order.  The Board notes that prior to this 
decision of the Board, the combined rating for the veteran's 
Meniere's disease with vestibular neuritis, hearing 
impairment, and tinnitus was 40 percent.  In view of this 
decision granting a 100 percent rating for Meniere's disease 
with vestibular neuritis, the veteran is not entitled to 
separate compensable ratings for his hearing impairment and 
tinnitus.  


ORDER

Entitlement to a 100 percent rating for Meniere's disease and 
vestibular neuritis is granted, subject to the criteria 
applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


